Citation Nr: 1619986	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder impingement.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip labral tear.  

3.  Entitlement to an initial compensable disability rating for right shin splints (claimed as right shin pain/numbness).  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to December 2012.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Although the issues on appeal from the May 2013 RO decision originally included entitlement to a compensable initial disability rating for lumbar strain, the Veteran did not perfect an appeal as to that issue within her July 2014 VA Form 9 substantive appeal; therefore, it is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran due process and to ensure her initial rating claims on appeal receive all due consideration.  Specifically, a remand is required regarding the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for right shoulder impingement, an initial disability rating in excess of 10 percent for right hip labral tear, and an initial compensable disability rating for right shin splints (claimed as right shin pain/numbness), in order to obtain any outstanding relevant treatment records and to afford her current VA examinations.  

Notably, within her July 2014 VA Form 9 substantive appeal, the Veteran indicated that additional evidence for each disability on appeal could be obtained after she had an initial consultation with a primary care provider to discuss and evaluate each issue.  While such a statement does not explicitly identify such records, it does put VA on notice of the potential existence of relevant private treatment records.  VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  

Additionally, the Board notes that the only VA treatment records within the electronic claims file are VA examination reports dated in March 2013, May 2013, and November 2013.  However, a change of address notation within electronic VA CAPRI records suggests that additional VA treatment records may also exist.  VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As such, any outstanding, relevant private or VA treatment records must be sought upon remand.  

Additionally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  The United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the most recent examinations regarding the Veteran's claimed conditions were conducted in 2013.  In light of the remand for additional development, and to ensure an accurate and current medical examination, the Board finds that current VA examinations are also warranted upon remand.  38 C.F.R. §§ 4.1, 4.2; Green, 1 Vet. App. at 124.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA treatment records after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented and the Veteran is properly notified.  

2.  Schedule the Veteran for a VA examination(s) to assess the current severity of her service-connected right shoulder impingement, right hip labral tear, and right shin splints.  The entire claims file, including this remand, must be made available to the examiner(s), and the examiner(s) must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

3.  Following any additional development warranted as a result of the above, provide the Veteran with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning these matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




